DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 27, 2022 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the at least one asset have a rights holder different from one or more media content creators” is not described in the original disclosure. The original specification teaches that rights holders and content creators can manage their mix and remix catalogs efficiently across music services, but not that they are different from each other. See at least Paragraph [0027] of the Patent Application Publication US 20190318348 A1. Claims 18-20 are rejected due to their dependency.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B). Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices. 
	Under the Step 1, Claims 1-8 and 17-20 are drawn to a computer-implemented method which is within the four statutory categories (i.e., a process). Claims 9-16 are drawn to a system which is within the four statutory categories (i.e. a machine). 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 9, and 17:
Claims 1, 9, and 17 are drawn to an abstract idea without significantly more. The claims recite receiving from a source media content being user-generated and including derivative works of existing media content, identifying one or more segments of the media content using a content database based on a finger printing system that analyses an acoustic or a textual property of the media content, determining a first type of asset for the one or more segments of the media content, transferring the first type of asset to a first linked ledger, the first type of asset immutably stored on one or more blocks of the first linked ledger, determining a second type of asset for the one or more segments of the media content, transferring the second type of asset to a second linked ledger, the second type of asset immutably stored on one or more blocks of the second linked ledger, providing confirmation of the first type of asset stored on the first linked ledger and the second type of asset stored on the second linked ledger, analyzing the media content to identify portions of the media content associated with different rights holders via a finger printing system that identifies an acoustic or a textual property of the media content, and transferring information related to the at least one asset to a digital wallet to be immutably stored within the digital wallet. 
	Under the Step 2A Prong One, the limitations of receiving from a source media content being user-generated and including derivative works of existing media content, identifying one or more segments of the media content using a content database based on a system that analyses an acoustic or a textual property of the media content, determining a first type of asset for the one or more segments of the media content, transferring the first type of asset to a first ledger, determining a second type of asset for the one or more segments of the media content, transferring the second type of asset to a second ledger, providing confirmation of the first type of asset stored on the first ledger and the second type of asset stored on the second ledger, analyzing the media content to identify portions of the media content associated with different rights holders via a system that identifies an acoustic or a textual property of the media content, and transferring information related to the at least one asset to a wallet to be immutably stored within the wallet, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). For example, but for the “linked ledger”, “processor”, “memory”, and “digital wallet” language, “receiving”, “identifying”, “determining first/second type of asset”, “transferring first/second type of asset”, “providing”, “analyzing”, and “transferring information to a digital wallet” in the context of this claim encompass the human activity. The series of steps including receiving, identifying, determining first/second type of asset, transferring first/second type of asset, providing, analyzing, and transferring information to a digital wallet belong to a typical agreements in the form of contracts, because the data or information including media content and first/second assets corresponding to first/second rights holders are manipulated and exchanged among entities such as processor, source, database, and ledgers for transactions of the media content, and all the steps are recited in such a way to be performed manually without technical elements. 
	Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – finger printing system, linked ledger, processor, memory, and digital wallet. The finger printing system, linked ledger, processor, memory, and digital wallet are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The additional elements are recited to perform the steps without any technical details or to be passive to the steps that could be performed manually, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations. Since the additional elements are recited in a high-level of generality, the scope of right of the processing media content is indistinguishable from that of the conventional one, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Especially, the finger printing system is recited without technical details to analyse an acoustic or a textual property of the media content, which can be performed manually without any technical elements such as the finger printing system. Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-8, 10-16, and 18-20:
Dependent claims 2-8, 10-16, and 18-20 include additional limitations, for example, composition/recording asset, blockchains, creating rules via an application programming interface (API), storing the rules in a content database, validating the one or more segments of media content using the rules, use/distribution business rules, media label/publisher, intellectual property rights, making use of at least one pair of public-private cryptographic keys, payment amount, and associating the digital wallet with a private cryptographic key and one or more public cryptographic keys, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)). 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-8, 10-16, and 18-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-9, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wold et al. (US 20190205467 A1; hereinafter Wold) in view of Roswell (US 20150067512 A1; hereinafter Roswell), and in further view of Rae et al. (US 2017/0116693 A1; hereinafter Rae).
With respect to claims 1 and 9:
	Wold teaches A computer-implemented method for processing media content, comprising: (See at least Wold: Abstract)
	A system, comprising: (See at least Wold: Abstract)
at least one processor; and (See at least Wold: paragraph(s) [0126])
memory storing instructions that, when executed by the at least one processor, cause the system to: (See at least Wold: paragraph(s) [0126]) 
receiving media content from a source, the media content being user-generated and including derivative works of existing media content; (By disclosing, a media content identification service may receive the unidentified media content item for processing locally or remotely over a network. In addition, the identification services may match digital fingerprints of the user generated content to registered known works when the user generated content is either an exact match or near match to the digital fingerprint of a registered known work. See at least Wold: Abstract; paragraph(s) [0019] & [0021])
identifying, based at least in part on a finger printing system that analyses one or more of an [acoustic] or a textual property of the media content, one or more segments of the media content using a content database, the one or more segments associated with different rights holders; (By disclosing, digital fingerprints (e.g., sets of features) of the media content item may be generated and provided to identification service 170, and a computing device 101A-B divides a media content item into multiple segments, and one or more segments (or a digital fingerprint of one or more segments) are sent to server computing device 150. In addition, the media content identification service may determine a first similarity between the metadata (textual property) of the unidentified media content item and additional metadata associated with a known media content item of a plurality of media content items from a media content repository (content database). See at least Wold: paragraph(s) [0041], [0045], [0050], [0021]-[0022] & [0026])
determining, based at least in part on the finger printing system and the content database, a first type of asset for the one or more segments of the media content, the first type of asset corresponding to a first rights holder; (As stated above, and by further disclosing, the media content identification service may determine a rights holder for the known media content item, and may determine a resource allocation for the rights holder based upon the dataset of cover-media content items. See at least Wold: paragraph(s) [0035]-[0037])
transferring the first type of asset to a first [linked] ledger, ...; (By disclosing, the media content identification service may, in response to identifying the unidentified media content item, store an entry for the identified cover-media content item in a covers content repository. See at least Wold: paragraph(s) [0030] & [0062])
determining, based at least in part on the finger printing system and the content database, a second type of asset for the one or more segments of the media content, the second type of assert corresponding to a second rights holder; (As stated above, see at least Wold: paragraph(s) [0035]-[0037])
transferring the second type of asset to a second [linked] ledger, ...; and (As stated above, see at least Wold: paragraph(s) [0030] & [0062])
providing confirmation of the first type of asset stored on the first [linked] ledger and the second type of asset stored on the second [linked] ledger. (By disclosing, the media content items may also be stored remote to computing device 101A and retrieved from the remote storage. Therefore, the confirmation was provided. See at least Wold: paragraph(s) [0042])
However, Wold does not teach ...a finger printing system that analyses one or more of an acoustic or a textual property of the media content, ...a first linked ledger, the first type of asset immutably stored on one or more blocks of the first linked ledger, and ...a second linked ledger, the second type of asset immutably stored on one or more blocks of the second linked ledger.
Roswell, directed to analyzing captured sound and seeking a match based on an acoustic fingerprint for temporal and geographic presentation and navigation of linked cultural, artistic, and historic content and thus in the same field of endeavor, teaches 
...a finger printing system that analyses one or more of an acoustic or a textual property of the media content. (By disclosing, a robust acoustic fingerprint algorithm must take into account the perceptual characteristics of the audio. See at least Roswell: paragraph(s) [0038]-[0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the music cover identification for search, compliance, and licensing teachings of Wold to incorporate the analyzing captured sound and seeking a match based on an acoustic fingerprint for temporal and geographic presentation and navigation of linked cultural, artistic, and historic content of Roswell for the benefit of analyzing captured sound and seeking a match based on an acoustic fingerprint. (See at least Roswell: paragraph(s) [0002])
However, Wold and Roswell do not teach ...a first/second linked ledger, the first/second type of asset immutably stored on one or more blocks of the first/second linked ledge. 
Rae, directed to systems and methods for decentralizing commerce and rights management for digital assets using a blockchain rights ledger and thus in the same field of endeavor, teaches  
...a first linked ledger, the first type of asset immutably stored on one or more blocks of the first linked ledger; ... a second linked ledger, the second type of asset immutably stored on one or more blocks of the second linked ledger; (By disclosing, the ledger system can also help establish intellectual property rights by creating an exact and virtually immutable record that can show a work's registration date and rightful owner. See at least Rae: paragraph(s) [0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wold and Roswell to incorporate the systems and methods for decentralizing commerce and rights management for digital assets using a blockchain rights ledger teachings of Rae for the benefit of managing rights to digital assets and more specifically to a decentralized infrastructure and system including smart contracts to manage rights for digital assets utilizing blockchain rights ledgers. (See at least Rae: paragraph(s) [0002])
With respect to claims 3 and 11:
	Wold, Roswell, and Rae teach the computer-implemented method of claim 1 and the system of claim 9, as stated above.
Rae, in the same field of endeavor, teaches 
wherein the first linked ledger and the second linked ledger are blockchains. (By disclosing, the identification of the media work is the hash of the work that is stored in the blockchain when the work is registered into the blockchain. See at least Rae: paragraph(s) [0052]-[0053])
With respect to claims 4 and 12:
Wold, Roswell, and Rae teach the computer-implemented method of claim 1, and the system of claim 9, as stated above. 
Wold further teaches further comprising: 
creating, for the one or more segments of media content, rules [via an application programming interface (API)]; (By disclosing, interested parties, such as a content sharing platform, a user uploading a media content item, a media content item owner, or a media content item publisher may wish to determine whether the media content item is a cover-media content item of a known work so that licensing rates (rules) may be applied for the cover-media content item and/or the cover-media content item may be removed from the media content sharing platform. See at least Wold: paragraph(s) [0019])
storing the rules in a content database; and (As stated above, and by further disclosing, licensing information about the known media content items 147A-B may also be stored. In addition, the cover repository may be a searchable resource for content owners, publishers, and labels to search for covers of original media items for the purpose of determining publishing rights, compliance and licensing requirements (rules), and for calculating royalty and licensing rates. See at least Wold: paragraph(s) [0045] & [0057])
validating the one or more segments of media content using the rules. (As stated above, and by further disclosing, the cover repository may be a searchable resource for content owners, publishers, and labels to search for covers of original media items for the purpose of determining publishing rights, compliance and licensing requirements (rules), and for calculating royalty and licensing rates (validating). See at least Wold: paragraph(s) [0045] & [0057])
Roswell, in the same field of endeavor, further teaches 
...via an application programming interface (API). (By disclosing, functions such as indicating APIs. See at least Rae: paragraph(s) [0076])
With respect to claims 5 and 13:
Wold, Roswell, and Rae teach the computer-implemented method of claim 4, and the system of claim 12, as stated above. 
Rae, in the same field of endeavor, further teaches 
wherein the rules are at least one of a use business rule and a distribution business rule. (By disclosing, the blockchain rights ledger may be utilized to enable a platform to verify and enforce limitations or usage rules imposed on the content by the license. See at least Rae: paragraph(s) [0036]-[0037] & [0054])
With respect to claims 7 and 15:
	Wold, Roswell, and Rae teach the computer-implemented method of claim 1 and the system of claim 9, as stated above.
Rae, in the same field of endeavor, further teaches 
wherein the first type of asset and the second type of asset are associated with intellectual property rights. (By disclosing, the ledger system can also help establish intellectual property rights by creating an exact and virtually immutable record that can show a work's registration date and rightful owner. See at least Rae: paragraph(s) [0038]) 
With respect to claims 8 and 16:
	Wold, Roswell, and Rae teach the computer-implemented method of claim 1 and the system of claim 9, as stated above.
Rae, in the same field of endeavor, further teaches 
wherein the one or more blocks of the first linked ledger and the one or more blocks of the second linked ledger make use of at least one pair of public-private cryptographic keys. (By disclosing, the creation may be represented in digital form, such as a media (e.g., image, video, audio) file(s) and incorporation into the genesis block can include taking a hash of the media file(s). In addition, other characteristics of a software application or hardware device and/or information stored on a hardware device can be utilized to generate an identifier or hash of the platform. Playback of a piece of content may be enabled by a key that entitles a specific software version, or by a generalized platform key that enables only a group of device versions. See at least Rae: Abstract; cl. 17; paragraph(s) [0077], [0054] & [0079])
Claims 2, 6, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wold in view of Roswell and in further view of Rae, applied to claims 1, 9, and 17, and in still further view of Zhang (US 2012/0239558 A1; hereinafter Zhang).
With respect to claims 2 and 10:
	Wold, Roswell, and Rae teach the computer-implemented method of claim 1 and the system of claim 9, as stated above.
	However, Wold, Roswell, and Rae do not teach wherein the first type of asset is a composition asset of the media content and the second type of asset is a recording asset of the media content. 
	Zhang, directed to method and systems for efficiently processing large volumes of complex small value financial transactions and thus in the same field of endeavor, teaches 
wherein the first type of asset is a composition asset of the media content and the second type of asset is a recording asset of the media content. (By disclosing, the financial terms of a royalty contract between a music label (the buyer of rights to a musical composition) and an artist (the seller of rights). In addition, Per Play Minimum is calculated based on duration of the music stream (greater than 25 second or less than 25 second) (recording asset), interactivity (Interactive or Non-interactive) and auto-play mode (First Auto Play or Non-First Auto Play). See at least Zhang: paragraph(s) [0070]-[0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wold, Roswell, and Rae to incorporate the method and systems for efficiently processing large volumes of complex small value financial transactions teachings of Zhang for the benefit of systems for processing large numbers of complex small value transactions governed by a contract between a buyer and a seller. (See at least Zhang: paragraph(s) [0002])
With respect to claims 6 and 14:
	Wold, Roswell, and Rae teach the computer-implemented method of claim 1 and the system of claim 9, as stated above.
Zhang, in the same field of endeavor, further teaches 
wherein the first type of asset is associated with a media label and the second type of asset is associated with a media publisher. (By disclosing, FIG. 13 is a pictorial illustration of the financial terms of licensing contract between a music label and an online advertising-supported music retailer. See at least Zhang: paragraph(s) [0070]-[0071] & [0018])
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wold in view of Maim (US 20180041345 A1; hereinafter Maim).
With respect to claim 17:
	Wold teaches A computer-implemented method for processing media content, comprising: (See at least Wold: Abstract)
receiving media content from a source, the media content being user-generated and including derivative works of existing media content; (By disclosing, a media content identification service may receive the unidentified media content item for processing locally or remotely over a network. In addition, the identification services may match digital fingerprints of the user generated content to registered known works when the user generated content is either an exact match or near match to the digital fingerprint of a registered known work. See at least Wold: Abstract; paragraph(s) [0019] & [0021])
analyzing, via a finger printing system that identifies one or more of an acoustic or a textual property of the media content, the media content to identify portions of the media content associated with different rights holders; (By disclosing, digital fingerprints (e.g., sets of features) of the media content item may be generated and provided to identification service 170, and a computing device 101A-B divides a media content item into multiple segments, and one or more segments (or a digital fingerprint of one or more segments) are sent to server computing device 150. In addition, the media content identification service may determine a first similarity between the metadata (textual property) of the unidentified media content item and additional metadata associated with a known media content item of a plurality of media content items from a media content repository (content database). See at least Wold: paragraph(s) [0041], [0045], [0050], [0021]-[0022] & [0026])
determining, based at least in part on the finger printing system, at least one asset associated with the identified portions of the media content, the at least one asset have a rights holder different from one or more media content creators; and... (As stated above, and by further disclosing, the media content identification service may determine a rights holder for the known media content item, and may determine a resource allocation for the rights holder based upon the dataset of cover-media content items. See at least Wold: paragraph(s) [0035]-[0037])
	However, Wold does not teach transferring information related to the at least one asset to a digital wallet, the information being immutably stored within the digital wallet.
Maim, directed to systems and methods for managing networked commitments of secure entities and thus in the same field of endeavor, teaches 
transferring information related to the at least one asset to a digital wallet, the information being immutably stored within the digital wallet. (By disclosing, the system comprises a set of pieces of equipment distributed on the chain and each provided with a wallet node (WN), and in that the wallet nodes each comprises a wallet program (WP) so as to securely perform: a transfer of tag ownership from a wallet node to another (OWN), where only one wallet node can own a tag at a given time, [0053] a transfer of tag control from a wallet node to another (VWN). In addition, each entity (representing an individual or a device) is embodied by a mechanism (hardware and/or software device) called "Wallet Node", described below, having exclusive control of its key, capable of performing computer processes and of generating their proofs, and is also able to generate detection of absence of treatment expected from others, which the entity in question is supposed to benefit. See at least Maim: paragraph(s) [0051]-[0053] & [0176])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the music cover identification for search, compliance, and licensing teachings of Wold to incorporate the systems and methods for managing networked commitments of secure entities teachings of Maim for the benefit of providing a transactional architecture base on a set of entities constituting the nodes of a network called "Wallet Nodes" (WN). (See at least Maim: paragraph(s) [0008])
With respect to claim 20:
	Wold and Maim teach the computer-implemented method of claim 17, as stated above.
Maim, in the same field of endeavor, teaches 
wherein the digital wallet is associated with a private cryptographic key and one or more public cryptographic keys. (By disclosing, WM (Wallet Messages) includes the signature (certificate) by the manufacturer of the public key of the WN (corresponding to the private key of the WN by means of which said signature by the Sign subsystem has been generated). See at least Maim: paragraph(s) [0420], [0149], [0153] & [0187])
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wold in view of Maim, as applied to claim 17, and in further view of Zhang (US 2012/0239558 A1; hereinafter Zhang).
With respect to claim 18:
Wold and Maim teach the computer-implemented method of claim 17, as stated above.
However, Wold and Maim do not teach wherein the at least one asset is one of a composition asset associated with the identified portions of the media content and a recording asset associated with the identified portions of the media content.
Zhang, directed to method and systems for efficiently processing large volumes of complex small value financial transactions and thus in the same field of endeavor, teaches wherein the at least one asset is one of a composition asset associated with the identified portions of the media content and a recording asset associated with the identified portions of the media content. (By disclosing, the financial terms of a royalty contract between a music label (the buyer of rights to a musical composition) and an artist (the seller of rights). In addition, Per Play Minimum is calculated based on duration of the music stream (greater than 25 second or less than 25 second) (recording asset), interactivity (Interactive or Non-interactive) and auto-play mode (First Auto Play or Non-First Auto Play). See at least Zhang: paragraph(s) [0070]-[0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wold and Maim to incorporate the method and systems for efficiently processing large volumes of complex small value financial transactions teachings of Zhang for the benefit of systems for processing large numbers of complex small value transactions governed by a contract between a buyer and a seller. (See at least Zhang: paragraph(s) [0002])
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wold in view of Maim, as applied to claim 17, and in further view of Rae et al. (US 2017/0116693 A1; hereinafter Rae).
With respect to claim 19:
	Wold and Maim teach the computer-implemented method of claim 17, as stated above.
	However, Wold and Maim do not teach wherein the information relates to a payment amount based at least in part on the at least one asset.
	Rae, directed to systems and methods for decentralizing commerce and rights management for digital assets using a blockchain rights ledger and thus in the same field of endeavor, further teaches 
wherein the information relates to a payment amount based at least in part on the at least one asset. (By disclosing, licensing and other transactions can be accompanied with financial transactions for purchase on another platform, including cash, credit card, Bitcoin or any of a variety of other forms of electronic payment system. In addition, due to the static and public nature of a ledger block chain, creators can easily calculate proper royalty payments, as well as track additional marketing data. See at least Rae: paragraph(s) [0037]-[0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wold and Maim to incorporate the systems and methods for decentralizing commerce and rights management for digital assets using a blockchain rights ledger teachings of Rae for the benefit of managing rights to digital assets and more specifically to a decentralized infrastructure and system including smart contracts to manage rights for digital assets utilizing blockchain rights ledgers. (See at least Rae: paragraph(s) [0002])

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument with respect to the 101 rejections that the practical application of claim 1 is directed toward determining which portions of user-generated content include assets for another rights holder and then tracking use of the assets on a linked ledger… the specification and claims provide a solution to this technical field, namely, automated solutions that can both identify rights holders and also track asset use with particular media content, it is noted that the feature such as tracking use of the assets is not recited in the claims. Furthermore, since the finger printing system, the content database, and the first/second linked ledgers are recited without technical details of the step of determining or identifying rights holders, the claims do not provide improvements to the technology of determining or identifying or the devices such as finger printing system, content database, and linked ledgers, integrate the abstract idea into a practical application, or amount to significantly more.
In response to applicant's argument that Tesch fails to teach or suggest the claimed "media content" of claim 1.. either Tesch or Rae include the claimed "finger printing system," much less the analysis regarding "one or more of an acoustic of a textual property," it is noted that Wold teaches “fingerprints of the media content item” for a media content identification service. See at least Wold: paragraph(s) [0041].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stein (US 20120323800 A1) teaches method for analyzing copyright right ownership of media content containing one or multiple copyrighted works, involves receiving media content from user via wide area network by controller having central processing unit, including fingerprinting.
Lewis et al. (US 10956945 B1) teaches applying social interaction-based policies to digital media content, including fingerprint, user-generated digital content, and metadata.
Drewry et al. (US 8655826 B1) teaches processing and acting on rules for content recognition systems, including fingerprint and UGC.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685       
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685